         Case 1:20-cv-05208-AJN-SLC Document 27 Filed 03/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
I.E. and I.E. o/b/o R.N.,

                              Plaintiffs,

         -v-
                                                       CIVIL ACTION NO.: 20 Civ. 5208 (AJN) (SLC)
NEW YORK CITY DEPARTMENT OF EDUCATION,
                                                                       ORDER
                              Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         On February 23, 2021, the Court adjourned the scheduled initial case management

conference pursuant to the parties’ representation that they had reached a settlement

agreement in principle. (ECF No. 26). That order directed the parties to submit a stipulation of

dismissal or status letter on the progress of settlement negotiations by March 12, 2021. (Id.)

         The parties failed to submit a stipulation of dismissal or a status letter and are now

ORDERED to do so by March 26, 2021.



Dated:          New York, New York
                March 19, 2021

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
